MEMORANDUM OPINION


No. 04-05-00619-CR

John C. LAWSON,
Appellant

v.

The STATE of Texas,
Appellee

From the County Court at Law No. 4, Bexar County, Texas
Trial Court No. 861303
Honorable Sarah Garrahan-Moulder, Judge Presiding

PER CURIAM
 
Sitting:            Karen Angelini, Justice
Sandee Bryan Marion, Justice
Phylis J. Speedlin, Justice
 
Delivered and Filed:   October 12, 2005

DISMISSED
            Appellant has filed an amended motion to dismiss this appeal by withdrawing his notice of
appeal. The motion is granted, and this appeal is dismissed. See Tex. R. App. P. 42.2(a). Appellant
also requests that we immediately issue the mandate. We grant appellant’s motion and order the clerk
of this court to immediately issue the mandate in this appeal. See Tex. R. App. P. 18.1(c).
 
                                                                                    PER CURIAM
Do not publish